                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 THEODIS CHAPMAN and PATRICK                         )
 NELSON,                                             )
                                                     )
                       Plaintiffs,                   )      No. 17 C 8125
        v.                                           )
                                                     )      Hon. Virginia M. Kendall
 AFSCME COUNCIL 31, LOCAL 3477,                      )
                                                     )
                        Defendant.                   )
                                                     )

                         MEMORANDUM OPINION AND ORDER

       Plaintiffs Theodis Chapman and Patrick Nelson filed this pro se action against Defendant

American Federation of State, County, and Municipal Employees (AFSCME) Council 31, Local

3477 asserting various claims under federal and state law purportedly related to the Union’s

representation of Plaintiffs in grievance processes initiated against their employer. (Dkt. 52).

Defendant filed a Motion to Stay Proceedings or, Alternatively, to Dismiss Plaintiffs’ Second

Amended Complaint (Dkt. 53), seeking to stay proceedings in this case pending resolution of

Plaintiffs’ ongoing suit for race discrimination against their employer or in the alternative to

dismiss all claims pursuant to Federal Rules of Civil Procedure 12(b)(6), 8(a), 10(b), 41(b), and

9(b). (Dkt. 53). After a hearing on Defendant’s Motion, the Court denied the motion to stay. (Dkt.

56). For the following reasons, the Court grants Defendant’s Motion to Dismiss the Second

Amended Complaint (Dkt. 53).

                                       BACKGROUND

I.     Procedural Background

       On November 9, 2017, Chapman and Nelson filed a 44-page pro se Complaint on behalf

of themselves and unknown persons similarly situated against AFSCME Council 31, Local 3477

                                                1
and Unknown Persons. (Dkt. 1). The Complaint largely copied verbatim from a complaint filed

by Plaintiffs and others in a separate federal suit alleging the Chief Judge of the Circuit Court of

Cook County and other employees of Cook County racially discriminated against African-

American Cook County Juvenile Probation Officers, see Jordan et al. v. Chief Judge of the Circuit

Court of Cook County, Illinois, et al., No. 15 C 5907 (N.D. Ill.), and listed six counts that

collectively alleged violations of the Fourteenth Amendment, the Civil Rights Act of 1866, 42

U.S.C. § 1981, 42 U.S.C. § 1983, and Titles VI and VII of the Civil Rights Act of 1964 and the

Civil Rights Act of 2004; a § 1983 Monell claim; and state law claims for wrongful termination

and violation of due process, equal protection and employment discrimination sections of the

Illinois Constitution. (Id.).

        Defendants filed a Motion to Dismiss which the Court granted. (Dkt. 35). The parties

agreed to dismiss Plaintiffs’ general class allegations, class allegations specific to Title VII, Title

VI claims and state law claims and the Court dismissed the remainder of the Complaint for failure

to comply with the federal rules and 12(b)(6). (Id.). Specifically, the Court found the Complaint

failed to use “numbered paragraphs, each limited a far as practicable to a single set of

circumstances” as required by Rule 10(b) and failed to contain “short and plan statement of the

claim” as required by Rule 8(a)(2), instead using long-winded paragraphs alleging “breach of

contract,” “breach of trust,” and “breach of fiduciary duty” but then describing alleged civil rights

violations for employment discrimination on the basis of race and disparate treatment. (Id.). The

Court held that this lack of clarity failed to put Defendants on notice of the claims asserted against

them such that they could adequately defend themselves.            (Id.).   The Court dismissed the

Complaint without prejudice and permitted Plaintiffs to file an amended complaint that complies

with Rule 8(a)(2). (Id.).



                                                  2
       Plaintiffs then filed a bare-bones, three-page, twelve-paragraph Amended Complaint

against only AFSCME Council 31, Local 3477 alleging breach of contract and possibly, if

construed liberally, discrimination against minority members on the basis of race and conspiracy

to violate Plaintiffs’ constitutional rights. (Dkt. 36). Defendants moved to dismiss the Amended

Complaint on the grounds that Plaintiffs failed to state a federal claim and the Court lacked subject-

matter jurisdiction. (Dkt. 37). Plaintiffs sought leave to amend their complaint again to address

the issues identified by Defendants and the Court granted their request. (Dkt. 50). Plaintiffs

subsequently filed the Second Amended Complaint presently before the Court. (Dkt. 51).

II.    Second Amended Complaint

       The following facts as set forth in the Second Amended Complaint are accepted as true for

the purpose of reviewing Defendants’ Motions to Dismiss. Clark v. Law Office of Terrence

Kennedy, Jr., 709 F. App’x 826 (7th Cir. 2017). The Court notes that the factual allegations in the

SAC are poorly organized and arranged neither chronologically, by Plaintiff, nor by any other

perceivable order; as a result, the SAC does not provide any narrative as clear as the one provided

below. The following is based on the Court’s best interpretation of the facts alleged, construing

the SAC liberally and drawing all reasonable inferences in Plaintiffs’ favor, as it must.

       Plaintiffs Chapman and Nelson are both African American males and reside in Cook

County, Illinois. (Dkt. 51 at ¶¶7, 9). Both are Probation Officers for Cook County and have been

due-paying members of AFSCME Council 31, Local 3477 (“the Union”) for 15 and 17 years,

respectively. (Id. at ¶¶ 7–10).

       In 2014, Plaintiffs’ employer intentionally denied them compensation for time worked

beyond normal work hours in violation of their contracts; meanwhile, Plaintiffs’ white counterparts

were compensated for overtime they worked. (Id. at ¶¶ 19, 24). At some unidentified time,



                                                  3
Plaintiffs each filed a grievance with the Union claiming they were denied compensation for time

spent doing job-related training out of state while white probation officers received full

compensation for similar out-of-state training but the Union ignored and never pursued their

grievances. (Id. at ¶ 23).

       In or around November 2015, Chapman and Nelson were removed from their previous

positions as juvenile probation officers and replaced with two less senior officers, contravening

Plaintiffs’ seniority rights. (Id. at ¶¶ 16, 20). Chapman claims he was removed due to his

involvement in the 2015 race discrimination lawsuit against the Chief Judge and other employees

of Cook County. (Id. at ¶ 17 (citing Jordan, et al., No. 15 C 5907)). The SAC never identifies the

unit or program from which Nelson was removed. It states that Chapman was removed from a

“very impactful Juvenile Court Program,” though it also claims this removal occurred in

November 2016. The SAC also never identifies to where Plaintiffs were reassigned or where they

work currently. The Union did nothing in response to the removals. (Id. at ¶ 22).

       When positions similar to those from which Plaintiffs were removed became available,

their employer never notified them of the vacancy or offered the open position to them. (Id. at ¶¶

22, 25). At some point, Chapman requested an “alternate position” in his former unit and his

employer falsely told him no positions were available. (Id. at ¶ 18). In or around November 2016,

a similar position became available but the employer never posted the vacancy and neither

Chapman nor Nelson were notified of it. (Id. at ¶¶ 21, 22, 25). Their employer hired a white male

to fill that position. (Id.). Chapman and Nelson only learned about the vacancy when the man

who was eventually hired told them he received a call asking if he wanted the position. (Id. at ¶

22). The Union did nothing in response. (Id.).




                                                 4
       Chapman and Nelson attempted to notify the Union of their employers’ “egregious actions”

but the Union refused to act, to seek injunctive relief, or to enforce the provisions of the CBA on

Plaintiffs’ behalf. (Id. at ¶ 26). Plaintiffs allege that the Union committed “a breach of contract,

a breach of trust, a breach of fiduciary responsibilities, fraud, bait and switch, false advertisement,

and moral hazard by refusing to come to the aid of its full dues paying active member[s].” (Id. at

¶ 28). Plaintiffs allege further that if the Union “would have enforced the provisions they stated

they would, and honored the contract they signed and entered into” with Plaintiffs, Plaintiffs would

have been protected from discrimination and other unlawful acts by their employer. (Id. at ¶ 29

(“Mr. Nelson would have reasonably been protected from the daily ongoing discrimination, bias,

contractual provisions violations by the employer and his designees, denied seniority rights, denied

advancement, denied pay, and from subjection to harsher working conditions than his white co-

workers.”)). Plaintiffs filed charges of race discrimination with the EEOC and received right-to-

sue letters on August 12, 2017. (Id. at ¶ 6). Plaintiffs do not provide the charges filed or the right-

to-sue letters with the SAC.

       The SAC then lists nine Counts, only some of which track the factual allegations and claims

for relief described above:

       •   Count I entitled “Defendants discriminated against the Plaintiffs through
           voluntary actions in violation of the CBA (constitution) the defendants have
           with the plaintiffs” with two subsections labeled “Defendants Committed
           Fraud” and “Defendants Committed Bait and Switch”;

       •   Count II with no title but citing to Title VII of the Civil Rights Act of 1964, 42
           U.S.C. § 2000e-5, and to 42 U.S.C. § 1981;

       •   Count III with no title but citing to 42 U.S.C. § 1983;

       •   Count IV entitled “Breach of Contract” but also asserting allegation of
           conspiracy in violation of Title VII, 42 U.S.C. § 1981, and 42 U.SC. 1983;

       •    Count V entitled “Breach of Fiduciary Responsibility”;


                                                  5
        •   Count VI entitled “Breach of Trust” but also asserting the same allegation of
            conspiracy in violation of Title VII, 42 U.S.C. § 1981, and 42 U.SC. 1983 as in
            Count IV;

        •   Count VII entitled “False Advertisements”;

        •   Count VIII entitled “Moral Hazard” and asserting allegations appearing
            nowhere else in the SAC regarding Plaintiffs’ work as union stewards; and

        •   Count IX entitled “Defendants Used Deceptive Practices” and asserting
            allegations appearing nowhere else in the SAC regarding grievances for
            inadequate training.

(Id. at 6–18).

                                      LEGAL STANDARD

        Federal Rule of Civil Procedure 10(b) requires that a party state its claims “in numbered

paragraphs, each limited as far as practicable to a single set of circumstances” and that “each claim

founded on a separate transaction or occurrence . . . be stated in a separate count” if doing so would

promote clarity. Fed. R. Civ. P. 10(b). Rule 8(a)(2) requires further that the claims for relief must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The primary purpose of Rules 8(a) and 10(b) “is to give defendants fair

notice of the claims against them and the grounds supporting the claims.” Davis v. Anderson, 718

F. App’x 420, 423 (7th Cir. 2017) (quoting Stanard v. Nygren, 658 F.3d 792, 796–97 (7th Cir.

2011)). The Court may dismiss a pleading where failure to comply with these Rules renders the

complaint unintelligible. Id.; see also Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 946–47

(7th Cir. 2013).

        “To survive a motion to dismiss under 12(b)(6), a complaint must ‘state a claim to relief

that is plausible on its face.’” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that


                                                  6
the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 566 U.S. 662,

678 (2009)). The allegations must “raise a right to relief above the speculative level,’” Olson v.

Champaign Cty., Ill., 784 F.3d 1099, 1098 (7th Cir. 2015) (citing Twombly, 550 U.S. at 555), and

“must be more than ‘[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.’” Id. (citing Iqbal, 566 U.S. at 678). While the Court “accept[s] as true all

of the well-pleaded facts . . . and draw[s] all reasonable inferences in favor of the plaintiff,” Forgue

v. City of Chicago, 873 F.3d 962, 966 (7th Cir. 2017), the Court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Olson, 784 F.3d at 1099.

                                           DISCUSSION

I.     Failure to Comply with Rules 8(a) and 10(b)

       Plaintiffs’ SAC fails again to comply with Rules 8(a) and 10(b). That is not to say the SAC

is not an improvement on the previous pleadings. The SAC makes better use of numbered

paragraphs and at least attempts to separate Plaintiffs’ claims into distinct Counts. But the result

is not greater clarity; rather, the attempt at organization only confuses the matter further. The

Court may dismiss a complaint where, as here, it presents only a “vague, confusing, and conclusory

articulation of the factual and legal basis for the claim[s].” Cincinnati Life Ins. Co., 722 F.3d at

946–47 (quoting Stanard, 658 F.3d at 798).

       Such confusion is evident from the very first Count alleged in the SAC. Count I is entitled

“Defendants discriminated against the Plaintiffs through voluntary actions in violation of the CBA

(constitution) the defendants have with the plaintiffs.” (Dkt. 52 at 6). This title is in itself

ambiguous, first because as Defendants correctly note the CBA is not a constitution or equivalent

to the United States or Illinois Constitution and second, because it is unclear from the sentence’s

construction whether Plaintiffs’ claim is that Defendants discriminated against them in violation



                                                   7
of the CBA or discriminated in violation of some independent, unnamed statute or right by

violating provisions of the CBA.

        The remainder of Count I only increases the confusion. Count I contains two subsections,

each purportedly setting forth separate grounds for relief: “DEFENDANTS COMMITTED

FRAUD” and “DEFENDANTS COMMITTED BAIT AND SWITCH”—neither of which sound

in breach of contract or discrimination as alluded to in the Count’s title. (Id. at 6, 11). The

statements in the numbered paragraphs below these subsections then meander between allegations

sounding in fraud (see, e.g., id. at ¶ 33.iii (Defendant “knowingly made false statements of

exclusive representation and protections to deceive the Plaintiffs from seeking their own protection

. . .”)); breach of contract (see, e.g., id. at ¶ 34 (“[W]e do not just sight [sic] that the CBA was

violated . . .”)); conspiracy to violate Plaintiffs’ right to due process (see, e.g., id. at ¶ 33.v. (“the

Union worked with management to create something called a last chance agreement” with which

“African Americans were fired without any due-process”)); discrimination on the basis of race

(see, e.g., id. at ¶ 35 (The CBA “was not used, enforced or interpreted by Defendant for the benefit

of African Americans.”)); violation of the Railway Labor Act (see, e.g., id. at ¶ 41 (“Defendants

are in violation of The Railway labor act . . .”)); and false advertising (see, e.g., id. at ¶ 42

(Defendant “‘baited’ Plaintiffs through the advertising of a collective bargaining agreement that

was supposed to protect the Plaintiffs” but the “statements and provisions advertised in the contract

were false . . .”)). Complaints that take such a “kitchen sink” approach to pleading violate Rule

10(b) and “frustrate Rules 8’s objective [of] ‘fram[ing] the issues and provid]ing] the basis for

informed pretrial proceedings.’” Cincinnati Life Ins. Co., 722 F.3d at 946–47. Such complaints

are subject to dismissal on these grounds alone. Id. at 947 (affirming dismissal of complaint under

10(b) where the first claim asserted at least five separate causes of action).



                                                    8
       Counts II and III also fail to comply with Rules 8(a) and 10(b) but for a different reason:

brevity. Neither Count contains a title. Count II, alleges only that Defendant “engaged in unlawful

intentional discrimination” in violation of Title VII and states that Plaintiffs are entitled to

compensatory and punitive damages under § 706(g)(b) of Title VII if not under 42 U.S.C. § 1981.

(Id. at 11–12). Count III alleges only that Defendants “violated U.S. Code > Title 42 > Chapter

21 > Subchapter 1> § 1983.” (Id. at 12). Each also makes the same assertion regarding the EEOC

process, presumably for a charge filed in relation to these alleged violations of Title VII, § 1981,

and/or § 1983 although it is impossible to tell from the scarcity of the facts alleged in support of

each Count:

       The EEOC assigned a mediator early in the process he said, that “the union is
       unwilling to negotiate. Therefore I am passing this case on to be investigated.” The
       investigator stated that “the union is unwilling to negotiate and submitted to use the
       right to sue letter.”

(Id.). Counts II and III clearly fail to put Defendant on notice of the allegations against them,

including for example how Defendant intentionally discriminated against Plaintiffs (Count II) or

deprived Plaintiffs of a constitutional right while acting under the color of law (Count III).

Cincinnati Life Ins. Co., 722 F.3d at 946 (“If neither the adverse party nor the court can make out

the essence of the claims ‘dismissal of a complaint on the ground that it is unintelligible is

unexceptionable.’”) (quoting United States ex rel. Garst v. Lockheed–Martin Corp., 328 F.3d 374,

378 (7th Cir.2003)).

       The titles of the remaining Counts suggest they each allege state-law claims: Breach of

Contract (Count IV), Breach of Fiduciary Duty (V), Breach of Trust (VI), False Advertisement

(VII), Moral Hazard (VIII) and “Defendants Used Deceptive Practices” (IX). These Counts

present similar issues under Rule 8(a), often asserting at least two different causes of action. For

example, Count IV asserting “Breach of Contract” and Count VI asserting “Breach of Trust” also


                                                 9
each assert the same allegation of conspiracy citing to various federal statutes and constitutions:

Defendant “conspired with [Plaintiffs’] employer to allow disparate treatment in violation of [Title

VII], [42 U.S.C. § 1981], [42 U.S.C. § 1983], and the equal protection and due process clauses of

the Fifth and Fourth amendments of the U.S. Constitution and the Illinois Constitution.” (Id. at ¶¶

46, 50). Other of these purported state-law claims fail to cite to any statute, common law duty or

other basis for relief recognized under state or federal law. (See, e.g., id. at 15–17 (Count VIII

“Moral Hazard”)).

       Ultimately, the Court finds that Plaintiffs failed to comply with its previous Order directing

them to file an amended pleading that complies with the federal rules. Plaintiffs simply fail “to

give defendants fair notice of the claims against them and the grounds supporting the claims,”

Davis, 718 F. App’x at 423, despite being provided three chances now to do so. Therefore, the

Court dismisses the Second Amended Complaint with prejudice.

II.    Failure to Comply with Rules 12(b)(6)

       It is the plaintiff’s obligation when seeking relief from the Court to present his claims in

compliance with the federal rules. Neither the Court nor defendant is required to sift through a

noncompliant complaint to identify a plaintiff’s claims and grounds for support. See Cincinnati

Life Ins. Co., 722 F.3d at 947 (“‘[J]udges and adverse parties need not try to fish a gold coin from

a bucket of mud’; dismissal is the appropriate remedy for district courts presented with ‘a bucket

of mud.’”) (quoting Garst, 328 F.3d at 378). Here, however, even if it declined to dismiss the

SAC under Rules 8(a) and 10(b) and went to the painstaking effort of addressing every claim it

could possibly identify in a liberally-construed reading of Plaintiffs’ pleading, the Court would

dismiss the SAC under Rules 12(b)(6) for failure to sufficiently plead any claim for relief.




                                                10
       The Court identifies only three possible federal claims for relief in the SAC: race

discrimination; conspiracy to violate Plaintiffs’ statutory and constitutional rights; and violation

of the Railway Labor Act.

       A.      Race Discrimination

       Plaintiff makes various assertions of discrimination against the Union throughout the SAC:

Defendant “discriminated against the Plaintiffs through voluntary actions in violation of the CBA

(constitution) the defendants have with the plaintiffs” (Dkt. 52 at 6); “Defendants themselves acted

to deny the rights to African Americans” (id. at ¶ 33.v); the CBA “was not used, enforced or

interpreted by the Defendant for the benefit of African Americans” (id. at ¶ 35); “Defendants refuse

to apply the contract toward the benefit of African Americans” (id. at ¶ 36); “The union has an

obligation under title 7 . . . to treat all of its members in a non-discriminant manner” (¶ 40); and

“Defendants [] engaged in unlawful intentional discrimination (not an employment practice that is

unlawful because of disparate impact) prohibited under [Title VII]” (id. at 11 (Count II)). The

Court construes these collectively as a claim alleging that the Union intentionally discriminated

against Plaintiffs on the basis of race by failing to honor its contract with Plaintiffs, including by

not properly representing Plaintiffs in the grievance process. Plaintiffs seek compensatory and

punitive damages for intentional discrimination under Title VII and 42 U.S.C. § 1981. (Id. at 11

(Count II)).

       Both Title VII and 42 U.S.C. § 1981 prohibit unions from discriminating on the basis of

race in the way they represent their members. 42 U.S.C. § 2000-2(c)(1); 42 U.S.C. § 1981(b); see

Green v. Am. Fed’n of Teachers/Illinois Fed’n of Teachers Local 604, 740 F.3d 1104, 1105 (7th

Cir. 2014); Goodman v. Lukens Steel Co., 482 U.S. 656, 669 (1987); see also, e.g., Young-Smith

v. Bayer Health Care, LLC, 788 F. Supp. 2d 792, 801 (N.D. Ind. 2011). The pleading requirements



                                                 11
of a racial discrimination claim under Title VII and § 1981 are essentially the same. See Lalvani

v. Cook Cty., Illinois, 269 F.3d 785, 789 (7th Cir. 2001). Plaintiffs must show that the Union

would have processed their grievances had they been white. See Green, 740 F.3d at 1107.

       Plaintiffs fail to allege facts supporting such an inference. As an initial matter, Plaintiffs

admit that that the Union pursued a grievance on its behalf to arbitration and won, weakening any

inference that the Union refused to process Plaintiffs’ grievances at all, let alone on the basis of

race. (Dkt. 52 at ¶ 49). Additionally, Plaintiffs’ conclusory statements cited above are insufficient

to satisfy Rule 12(b)(6). See McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)

(“[L]egal conclusions and conclusory allegations merely reciting the elements of the claim are not

entitled to this presumption of truth.”) (citing Iqbal, 566 U.S. at 678); Olson, 784 F.3d at 1099

(The Court is “not bound to accept as true a legal conclusion couched as a factual allegation.”).

The remainder of Plaintiffs’ allegations focus almost entirely on alleged discrimination by their

employer, which is irrelevant to the Union’s liability. See Johnson v. Int’l Longshoreman’s Ass’n,

Local 815 AFL–CIO, 520 Fed. App’x. 452, 453–54 (7th Cir.2013) (“A union is liable under Title

VII for discriminating against its members when performing union functions, such as job referrals,

but it is not liable for an employer’s actions.”) (citations omitted). Therefore, Plaintiffs’ claim for

race discrimination, to the extent the SAC intends to assert one, fails under Rule 12(b)(6).

       B.      Conspiracy to Violate Plaintiffs’ Statutory and Constitutional Rights

       In Counts IV and VI of the SAC, Plaintiffs allege that Defendant “conspired with [their]

employer to allow disparate treatment in violation of [Title VII], [42 U.S.C. § 1981], [42 U.S.C. §

1983], and the equal protection and due process clauses of the Fifth and Fourth [sic] amendments

of the U.S. Constitution and the Illinois Constitution.” (Id. at ¶¶ 46, 50). Although not explicitly




                                                  12
stated, Plaintiffs’ allegation sounds of a claim for conspiracy with Plaintiffs’ employer to deprive

them of statutory and/or constitutional rights in violation of 42 U.S.C. 1985(3).

       Section 1985(3) prohibits two or more persons from conspiring “for the purpose of

depriving, either directly or indirectly, any person or class of persons of the equal protection of the

laws, or of equal privileges and immunities under the laws.” 42 U.S.C.A. § 1985(3); see also

Fairley v. Andrews, 578 F.3d 518, 526 (7th Cir. 2009) (“The function of § 1985(3) is to permit

recovery from a private actor who has conspired with state actors.”). To prevail on a claim under

§ 1985(3), Plaintiffs must allege “(1) the existence of a conspiracy, (2) a purpose of depriving a

person or class of persons of equal protection of the laws, (3) an act in furtherance of the alleged

conspiracy, and (4) an injury to person or property or a deprivation of a right or privilege granted

to U.S. citizens.” Green v. Benden, 281 F.3d 661, 665 (7th Cir. 2002). “To establish the existence

of a conspiracy, a plaintiff must show that the conspirators agreed to inflict injury upon him; in

other words, that they acted with a single plan, the general nature and scope of which was known

to each conspirator.” Id.

       As an initial matter, the Court acknowledges but need not decide the issue as to which of

violations of statutory—Title VII, § 1981, § 1983—and/or constitutional rights—equal protection

under the Fifth Amendment and due process under the Fourteenth Amendment—listed by

Plaintiffs can serve as a basis for a conspiracy claim under § 1985. See, e.g., Trigg v. Fort Wayne

Cmty. Sch., 766 F.2d 299, 301 (7th Cir. 1985) (recognizing that plaintiff may not seek to enforce

Title VII through 42 U.S.C. § 1985) (citing Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442

U.S. 366, 376 (1979)); Ruiz v. Kinsella, 770 F. Supp. 2d 936, 943 (N.D. Ill. 2011) (42 U.S.C. §

1985(3) “does not create a cause of action for a conspiracy to deny due process.”) (citing Jennings

v. Nester, 217 F.2d 153, 154 (7th Cir. 1954)). Plaintiffs’ claim fails regardless because they fail



                                                  13
to allege that any conspiracy existed between the Union and their employer. In Counts IV and

VI, Plaintiffs allege only that the attorney representing them in arbitration with the Union was not

prepared for a strategic meeting leading up to the arbitration and wasted Defendants’ time and

money—none of which suggests communication between the Union and Plaintiffs’ employer,

much less a “single plan” or agreement between them. (Dkt. 52 at ¶ 46). Plaintiffs separately

allege in Count I of the SAC that “the Union worked with management to create something called

a last chance agreement” with which “African Americans were fired without any due process.”

(Dkt. 52 at ¶ 33.v). However, Plaintiffs never allege that either of them was fired or injured in any

way through the use of such a “last chance agreement.” The SAC alleges no other facts giving

rise to a reasonable inference that the Union conspired with Plaintiffs’ employer to their detriment.

Therefore, to the extent they intended to do so in the first place, Plaintiffs failed to state any claim

for conspiracy pursuant to 42 U.S.C. § 1985.

        C.      Violation of the Railway Labor Act

        Plaintiffs assert in the SAC that “Defendants [sic] are in violation of the Railway labor

act,” citing Steele v Louisville N.R. Co., 323 U.S. 192 (1944). (Dkt. 52 at ¶ 41). In Steele, the

United States Supreme Court held that pursuant to the Railway Labor Act, any labor union acting

as exclusive bargaining representative for a class of railway employees has a duty to represent all

employees without discrimination because of their race. Id. at 204–05. To the extent Plaintiffs

intended to allege a violation of the Railway Labor Act by refusing to adequately represent

minority union members, the claim fails. The Railway Labor Act applies only to “carriers,”

including any railroad or airline or any company directly or indirectly owned by or controlled by

a railroad or airline that is engaged in interstate or foreign commerce. 45 U.S.C. § 151; see, e.g.,




                                                  14
Air Serv. Corp. v. Serv. Employees Int’l Union, Local 1, 225 F. Supp. 3d 745, 748 (N.D. Ill. 2016).

Defendant is not a “carrier” and, therefore, not subject to the Act.

       Courts have since held that the the duty of fair representation recognized in Steele adheres

equally to unions, like Defendant, that are governed by the National Labor Relations Act. See

Vaca v. Sipes, 386 U.S. 171, 177 (1967); Yeftich v. Navistar, Inc., 722 F.3d 911, 915 (7th Cir.

2013). Specifically, a union may be liable under Section 301 of the Labor Management Relations

Act for violating the duty of fair representation owed to its members “only if its actions are

arbitrary, discriminatory, or in bad faith.” Neal v. Newspaper Holdings, Inc., 349 F.3d 363, 369

(7th Cir. 2003) (citing Vaca, 386 U.S. at 190). “[D]eclining to pursue a grievance as far as a union

member might like isn’t by itself a violation of the duty of fair representation.” Yeftich, 722 F.3d

at 916. “To prevail on a claim that his union violated its duty of representation by dropping a

grievance, a plaintiff-member must show that the union’s decision was arbitrary or based on

discriminatory or bad faith motives.” Id. (quoting Vaca, 386 U.S. at 177).

       Here, Plaintiffs’ claim under the LMRA, to the extent it exists at all, appears to allege the

Union’s actions in processing their grievances were discriminatory. A claim of discrimination

“calls for a subjective inquiry into the union’s motives.” Bishop v. Air Line Pilots Ass’n, Int’l, 900

F.3d 388, 398 (7th Cir. 2018) (quoting Neal, 349 F.3d at 369). The claim “must be based on more

than the discriminatory impact of the union’s otherwise rational decision to compromise,” id.

(citation omitted); it “requires proof that the union acted (or failed to act) due to an improper

motive.” Id. (emphasis in original) (quoting Neal, 349 F.3d at 369). Moreover, “[b]are assertions

of the state of mind required for the claim”—here, intentional discrimination—“must be supported

with subsidiary facts.” Yeftich, 722 F.3d at 916. As discussed above, Plaintiffs’ allegations

regarding the Union’s discriminatory motive in allegedly failing to pursue its grievances are



                                                 15
entirely conclusory and even undermined by contradicting allegations that the Union in fact

successfully arbitrated at least one grievance on their behalf. See, e.g, id. (dismissing claim under

12(b)(6) where “plaintiffs ha[d] not gone beyond their conclusory state-of-mind allegations”);

Jones v. Bull Moose Tube Co., No. 09 C 3122, 2009 WL 3483804, at *5 (N.D. Ill. Oct. 26, 2009)

(“Simply refusing to introduce evidence of other black employees does not allow a reasonable

inference of bad faith or discrimination—that would require at least some allegations about why

this refusal was made.”) (emphasis in original). Therefore, to the extent Plaintiffs intended to

allege a claim for breach of the duty of fair representation, such claim also fails under Rule

12(b)(6).

       The remaining claims asserted in the SAC sound in state law and are before the Court via

supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Having found no federal basis for relief

under Rule 12(b)(6), the Court would decline to exercise supplemental jurisdiction over these

claims and, therefore, will not analyze now whether they are sufficiently pled. The above analysis

suffices to demonstrate that the Court would dismiss the SAC under Rule 12(b)(6) even if it were

to find that it complies with Rules 8(a) and 10(b).

                                         CONCLUSION

       For the reasons stated above, the Court grants Defendant’s Motion to Dismiss (Dkt. 53).

Plaintiffs’ Second Amended Complaint (Dkt. 52) is dismissed with prejudice.




                                              ____________________________________
                                              Hon, Virginia M. Kendall
                                              United States District Judge
Date: January 16, 2019




                                                 16
